Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing News For Immediate Release Contact: July 26, 2007 Rick B. Honey (212) 878-1831 MINERALS TECHNOLOGIES INC. REPORTS SECOND QUARTER DILUTED EARNINGS PER SHARE OF $0.74, A 17-PERCENT INCREASE OVER PRIOR YEAR Company Also Declares Regular Dividend of $0.05 per Share on its Common Stock NEW YORK, July 26Minerals Technologies Inc. ( NYSE: MTX ) today reported second quarter net income of $14.4 million, a 14-percent increase over the $12.6 million reported in the second quarter of 2006. Diluted earnings per common share were $0.74, a 17-percent increase over the $0.63 reported in the second quarter of last year. Worldwide sales in the quarter increased 5 percent to $279.5 million from $266.4 million in the previous year. Foreign exchange had a favorable impact on sales of approximately $6.1 million, or 2 percentage points of growth. Income from operations was $24.3 million, a 16-percent increase over the $20.9 million recorded in the second quarter of 2006. "Our second quarter results showed an improvement in profitability over the prior year, particularly in the PCC and Refractory product lines," said Joseph C. Muscari, chairman and chief executive officer. "In addition, we continue to derive benefits from the expense control program we instituted in the first quarter and from foreign exchange." Sequentially, sales increased 2 percent over the first quarter of 2007, and income from operations increased 22 percent.
